Citation Nr: 9908528	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to July 1958 
and from February 1960 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

The veteran's service-connected Meniere's Disease with 
bilateral hearing loss and tinnitus is sufficiently disabling 
as to preclude securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his service-connected disability 
renders him unemployable, and that therefore, he is entitled 
to TDIU.  As a preliminary matter, the Board finds that the 
veteran has submitted a well-grounded claim and that the RO 
has properly assisted him in the development of that claim.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1998).  The issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §3.341(a), 4.19 (1998).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1998).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet.App. 
326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1998) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1998).  It is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (1998).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1998)

In this case, the veteran was originally granted service 
connection for hearing loss of the right ear in January 1975.  
Thereafter, his disability was recharacterized by the RO as 
Meniere's Disease with bilateral hearing loss and tinnitus.  
In the most recent rating decision of October 1997, the RO 
awarded an 80 percent evaluation for this disability.  
Therefore, the veteran meets the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a) (1998), as he 
has one disability ratable at 60 percent or more.

In the veteran's claim for TDIU dated June 1997, he stated 
that he was currently an insurance agent but that he foresaw 
termination of his employment because of his reduced 
production due to his hearing loss.  He said that he had been 
a leading insurance agent for17 years but that his previous 
income of 65,000 dollars per year had declined to 25,000 
dollars a year.  Thereafter, in a statement received from 
Prudential Insurance Company, it was verified that the 
veteran had been terminated from employment in August 1997.  
The reason for the termination described the veteran as 
"completely unable to perform any and every duty of 
occupation as a Prudential representative, due to inability 
to communicate with clients or others."

In the veteran's Notice of Disagreement dated November 1997, 
he expressed the belief that no one would hire an individual 
who could not communicate with supervisors, customers, or 
others.  In his VA Form 9, the veteran reported that he has 
been a salesman for over 21 years and that he had no training 
in another field.  He alleged that he was forced to sell his 
home and to declare bankruptcy due to financial hardship.  
The veteran's DD 214 (Record of Transfer or Discharge) 
disclosed that the veteran had a high school education.  
There has been no evidence presented that the veteran 
furthered his education since that time. 

A letter dated July 1997 from a physician at the Wichita VA 
Medical Center stated that the veteran had been under his 
care for several years.  He opined that the veteran's chronic 
ear disability had progressed to where it interfered with the 
veteran's ability to communicate with clients on the 
telephone or in person.  The doctor recommended that the 
veteran be transferred to a position that did not require 
direct client contact.

At a VA audiological evaluation in June 1997, the reported 
puretone average was 67.5 for the right ear and 82.5 for the 
left ear.  Speech recognition ability was reported as 48 
percent for the right ear and 16 percent for the left ear.  
During a VA examination the following month, the veteran 
presented with a history of bilateral progressive hearing 
loss and tinnitus since 1964, as well as Meniere's Disease.  
The veteran reported the presence of constant, bilateral 
tinnitus which had a significant effect on his daily life 
because he could not hear over the noise.  The veteran wore 
bilateral hearing aids.  The reported puretone average was 78 
for the right ear and 84 for the left ear.  Speech 
recognition ability was reported as 40 percent for the right 
ear and 4 percent for the left ear.  The examiner commented 
that the veteran's hearing and understanding had decreased 
significantly since 1995, with bilateral hearing loss which 
was severe for the right ear and severe to profound for the 
left ear.  Speech recognition ability was described as being 
extremely poor for both ears.

The Board concludes that the veteran's service-connected 
disability, when evaluated in association with his 
educational and occupational history, precludes substantially 
gainful employment.  Notably, the veteran is presently 
evaluated at 80 percent for his service-connected disability 
and medical evidence of record illustrates that this 
disability has continually worsened.  Moreover, the veteran's 
assertion that he cannot communicate with others has been 
substantiated by medical and employment evidence.  The VA 
examiner described the veteran's speech comprehension as 
extremely poor and the veteran's termination from employment 
was clearly due to his service-connected disability.

The veteran must be able to secure or follow a substantially 
gainful occupation, not merely marginal employment.  Where 
the veteran submits a well-grounded claim for TDIU, the Board 
may not reject that claim without producing evidence that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 8 Vet.App. 539 
(1996).  Taking into consideration the veteran's lengthy 
employment as an insurance agent, his lack of training in 
other fields, his lack of higher education, the severity and 
progression of his service-connected disability, and 
resolving all doubt in favor of the veteran, the Board 
concludes that the evidence supports a grant of TDIU.



ORDER

A total disability evaluation based on individual 
unemployability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

